Fourth Court of Appeals
                                         San Antonio, Texas
                                               August 26, 2015

                                             No. 04-15-00463-CV

                                 JBS CARRIERS, INC. and James Lundry,
                                            Appellants

                                                      v.

       Trinette L. WASHINGTON, Sophia Renee Lenzy, Thomas Charles Lenzy, Individually, and as
                       Representatives of The State of Mary L. Turner, deceased,
                                              Appellees

                         From the 131st Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013-CI-13011
                              Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER
        Letitia Moncivais extension of time to file the court reporter’s record is this date NOTED. Time
is extended to September 24, 2015.

                                                                     PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT




cc: William David George                                   Daniel Pozza
Baker * Wotring LLP                                        Law Offices Of Dan Pozza
700 JPMorgan Chase Tower                                   239 E Commerce St
Houston, TX 77002-2910                                     San Antonio, TX 78205-2923